                                Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.1 Page 1 of 20




                                1 KAZEROUNI LAW GROUP, APC

                                2 Abbas Kazerounian, Esq. (SBN: 249203)
                                    ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)

                                4 jason@kazlg.com
                                    Nicholas R. Barthel, Esq. (SBN: 319105)
                                5 nicholas@kazlg.com

                                6 245 Fischer Avenue, Unit D1
                                    Costa Mesa, California 92626
                                7 Telephone: (800) 400-6808

                                8 Facsimile: (800) 520-5523

                                9 [Additional Counsel On Signature Page]

                               10
                                    Attorneys for Plaintiff
                               11
                                                         UNITED STATES DISTRICT COURT
KAZEROUNI LAW GROUP, APC




                                                       SOUTHERN DISTRICT OF CALIFORNIA
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                      STEVEN PERDEW, Individually              Case No.:     '19CV1421 BEN BLM
                               14
                                      and On Behalf of All Others
                                                                               CLASS ACTION COMPLAINT
                               15     Similarly Situated,
                                                                               FOR DAMAGES FOR
                               16                  Plaintiff,                  VIOLATIONS OF:
                               17
                                                              v.               I.     CAL. CIV. CODE § 1798.81.5;
                               18

                               19     CAPITAL ONE BANK (USA),                  II.    CAL. BUS. PROF. CODE §§
                                      N.A.,                                           17200, ET SEQ.;
                               20
                                                   Defendant.                  III.   NEGLIGENCE
                               21

                               22

                               23
                                                                               JURY TRIAL DEMANDED
                               24

                               25

                               26

                               27

                                    Case #                                                           Perdew v. Capital One
                                                                   CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.2 Page 2 of 20




 1            The plaintiff STEVEN PERDEW (“Plaintiff” or “Mr. Perdew”), brings this
 2 Class action complaint on behalf of himself individually and all others similarly

 3 situated, by and through their attorneys, against Defendant CAPITAL ONE BANK

 4 (USA), N.A. (“Capital One” or “Defendant”) and allege upon information and belief

 5 as follows:

 6                                        INTRODUCTION
 7 1.         Plaintiff makes these allegations on information and belief, with the exception
 8            of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
 9            Plaintiff alleges on personal knowledge.
10 2.         While many violations are described below with specificity, this Complaint
11            alleges violations of each statute cited in its entirety.
12 3.         Unless otherwise indicated, the use of Defendant’s name in this Complaint
13            includes all agents, employees, officers, members, directors, heirs, successors,
14            assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
15            the Defendant.
16 4.         To ensure that that personally identifiable information (“PII”) about California
17            residents is protected, the California legislature enacted California Civil Code §
18            1798.81.5. The creation of this bill provided Plaintiff, and all other persons
19            similarly situated within the United States, a right to keep their personal
20            information maintained by Defendant confidential.
21 5.         Under this title, businesses, including Defendant, are required to implement
22            and maintain reasonable security procedures and practices appropriate to the
23            nature of the information, to protect the personal information from
24            unauthorized access, destruction, use, modification, or disclosure. Cal. Civ.
25            Code § 1798.81.5.
26 6.         As alleged in greater detail below, on July 19, 2019, Defendant determined that
27            there had been an unauthorized access to the personal data of individuals that
28            had applied for a credit card between 2005 and early 2019.
     Case #                                    2 of 20                         Perdew v. Capital One
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.3 Page 3 of 20




 1 7.        Defendant has neglected its duty to do so and has allowed unauthorized access
 2           to its customers’ PII, including, but not limited to, social security numbers,
 3           names, consumer credit scores, bank account numbers, date of birth, self-
 4           reported income, addresses, telephone numbers, and email address.
 5 8.        Upon information and belief, this was the result of Defendant’s cyber security
 6           has been substantially deficient, resulting in a clear violation of Cal. Civ. Code
 7           § 1798.81.5, among other laws.
 8 9.        Notwithstanding this failure to abide by its statutory duty, Defendant continued
 9           to represent itself as a company that has “[s]afeguards [] in place to protect
10           your information.”1
11                                     JURISDICTION AND VENUE
12 10.        This Court has subject matter jurisdiction over this action under 28 U.S.C. §
13            1332(d) of the Class and Subclass Action Fairness Act (“CAFA”) because the
14            amount in controversy exceeds the sum or value of $5,000,000, exclusive of
15            interest and costs, with at least one member of the proposed Class and
16            Subclass being a citizen of a different state than Defendant.
17 11.        This Court has personal jurisdiction over Defendant because Defendant
18            conducts business in California and maintains sufficient contacts with the
19            state.
20 12.       Venue is appropriate in the United States District Court for the Central District
21           of California pursuant to 28 U.S.C. § 1391 for the following reasons:
22                     (i) Plaintiff resides in San Diego County, California which is within this
23                     judicial district;
24                     (ii) the injury to Plaintiff occurred within this judicial district; and,
25                     (iii) Defendant conducted business within this judicial district at all
26                     relevant times.
27

28   1
      Bank Securely, Capital One, https://www.capitalone.com/applications/identity-protection/commitment/#2_pg_sl
     Case #                                              3 of 20                                 Perdew v. Capital One
                                             CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.4 Page 4 of 20




 1                                            PARTIES
 2 13.        Mr. Perdew is a resident and citizen of San Diego County in the State of
 3            California.
 4 14.        Defendant is incorporated under the laws of the State of Virginia with its
 5            principal place of business and headquarters located in Fairfax County,
 6            Virginia.
 7 15.        Upon information and belief, Defendant is one of largest banking institutions
 8            with a reported $249.8 billion in deposits as of December 31, 2018.
 9 16.        Defendant extends consumer credit cards nation-wide.
10                                     NATURE OF THE CASE
11 17.        Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
12            this Complaint as though fully stated herein.
13 18.        Beginning sometime before July 2019, Capital One began storing customer
14            data on cloud servers in Amazon Web Services’ (“AWS”) popular data storage
15            software Simple Storage Service.
16 19.        Capital One has been one of the most vocal advocates for using cloud services
17            among banks. The lender has said it is migrating an increasing percentage of its
18            applications and data to the cloud and plans to completely exit its data centers
19            by the end of 2020 -- a move the company says will help lower costs.
20 20.        In utilizing AWS’ data servers, Capital One built its own web application on
21            top of AWS’ cloud data so that Capital One could use the information in ways
22            specific to its needs.
23 21.        According to AWS, Capital One had full control over the construction of this
24            application.
25 22.        Sometime between March 12 and July 17, 2019, a hacker was able to access
26            Capital One’s data through a misconfiguration of a firewall on Capital One’s
27            web application.
28
     Case #                                    4 of 20                       Perdew v. Capital One
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.5 Page 5 of 20




 1 23.        This hole allowed the hacker to communicate with the servers where Capital
 2            One was storing its information. Thus, providing the hacker with access to
 3            consumer files.
 4 24.        For example, one command executed in the firewall hack allowed the hacker to
 5            gain credentials for an administrator account known as *****WAF-Role. The
 6            command in turn enabled access to bank data stored by AWS’ at Capital One’s
 7            instruction.
 8 25.        Other commands allowed the hacker to enumerate Capital One’s folders and
 9            copy the content inside each folder.
10 26.        Once the hacker had the consumers’ information, it has been confirmed that the
11            hacker had shared the data with at least one other individual and posted
12            sensitive data on Github, a social networking site for programmers.
13 27.        Capital One is no stranger to data breaches. In 2017 and 2014, Capital One had
14            two     separate   occasions   where   individuals   gained   unauthorized      and
15            inappropriate access to consumer data including, social security numbers and
16            account numbers.
17 28.        In cycle fashion, Capital One has yet again allowed for an unauthorized third-
18            party to access consumer data due to Capital One’s misconfiguration of its
19            security system.
20                                  FACTUAL ALLEGATIONS
21 29.        Plaintiff incorporates by reference all the above paragraphs of this complaint as
22            if fully stated herein.
23 30.        On or about July 25, 2012, Plaintiff opened a credit card with Capital One
24            Bank.
25 31.        Shortly before the account was opened, Plaintiff provided Capital One with a
26            credit card application.
27

28
     Case #                                     5 of 20                      Perdew v. Capital One
                                         CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.6 Page 6 of 20




 1 32.        According to Capital One, the largest category of information accessed in the
 2            breach was information on consumers’ credit card applications filed between
 3            2005 and early 2019.
 4 33.        Upon information and believe, Capital One allowed Plaintiff’s PII that was on
 5            his credit card application to be vulnerable and accessible. This PII includes his
 6            name address, zip code, phone number, email address, date of birth, self-
 7            reported income, credit score, and his social security number.
 8 34.        Upon information and belief, Plaintiff’s PII has been shared with third parties
 9            and is now accessible on the web.
10 35.        Plaintiff’s PII would not have been accessed and exposed if it were not for
11            Capital One’s negligence and lack of reasonable measures in designing its web
12            application.
13 36.        Plaintiff reasonably expected that Defendant would take reasonable measures
14            to ensure data security of sensitive information, and had Plaintiff known that
15            his information would be compromised, he would not have eaten at
16            Defendant’s restaurant.
17 37.        As of the filing of this Complaint, Defendant has not provided Plaintiff with
18            actual notice of the existence of the data breach.
19                                       CHOICE OF LAW
20 38.        Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
21            this Complaint as though fully stated herein.
22 39.        The State of California has sufficient interest in the conduct at issue in this
23            complaint, such that California law may be uniformly applied to the claims of
24            the proposed Class.
25 40.        Defendant does substantial business in California, and a significant portion of
26            the proposed nationwide Class and California Subclass members are located in
27            California. There are 4,969 ATM locations in California.
28
     Case #                                    6 of 20                         Perdew v. Capital One
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.7 Page 7 of 20




 1 41.        Defendant avails itself to these California citizens by soliciting directly to
 2            them.
 3 42.        The State of California also has the greatest interest in applying its law to Class
 4            and Subclass members’ claims. California’s governmental interests include not
 5            only compensating resident consumers under its consumer protection laws, but
 6            also what the State has characterized as a “compelling” interest in using its
 7            laws to preserve a business climate free of unfair and deceptive practices.
 8            Diamond Multimedia Sys. v. Sup. Ct., 19 Cal. 4th 1036, 1064 (1999).
 9            Moreover, the State has expressly demonstrated an interest in protecting
10            California consumers’ personal information, as well as encouraging California
11            business to provide reasonable security to protect consumer information. See
12            Cal. Civ. Code § 1798.81.5(a)(1).
13 43.        If other states’ laws were applied to Class and Subclass members’ claims,
14            California’s interest in discouraging resident corporations from engaging in the
15            sort of unfair and deceptive practices alleged in this complaint would be
16            significantly impaired. California could not effectively regulate a company like
17            Capital One, which does business throughout the United States, if it can only
18            ensure remuneration for consumers from one of the 50 states affected by
19            conduct that runs afoul of its laws.
20                              CLASS ACTION ALLEGATIONS
21 44.        Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
22            this Complaint as though fully stated herein.
23 45.        Plaintiff brings this action on behalf of himself individually and on behalf of all
24            others similarly situated, pursuant to Federal Rule Civil Procedure 23(b)(1),
25            (b)(2) and/or (b)(3).
26 46.        The putative Class (“the Class”) that Plaintiff seeks to represent is composed
27            of:
28
     Case #                                   7 of 20                         Perdew v. Capital One
                                       CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.8 Page 8 of 20




 1
                    All persons within the United States who applied for a Capital
                    One consumer credit cards since 2005.
 2

 3 47.        The putative Subclass (“the Subclass”) that Plaintiff seeks to represent is
 4            composed of:
 5
                    All persons within the California who applied for a Capital One
 6                  consumer credit cards since 2005.
 7
     48.      Excluded from the Class and Subclass are any of Defendant’s officers,
 8
              directors, employees, affiliates, legal representatives, attorneys, heirs, and
 9
              assigns, and any entity in which Defendant has a controlling interest. Judicial
10
              officers presiding over this case, its staff, and immediate family members, are
11
              also excluded from the Class and Subclass.
12
     49.      The members of the Class and Subclass are so numerous that joinder of all
13
              members is impracticable. While the exact number of the Class and Subclass
14
              members is unknown to Plaintiff at this time, Capital One has suspected it
15
              includes around 100 million individuals.
16
     50.      There is a well-defined community of interest among the members of the Class
17
              and Subclass because common questions of law and fact predominate,
18
              Plaintiff’s claims are typical of the members of the Class, and Plaintiff can
19
              fairly and adequately represent the interests of the Class.
20
     51.      Common questions of law and fact exist as to all members of the Class and
21
              Subclass and predominate over any questions affecting solely individual
22
              members of the Class. Among the questions of law and fact common to the
23
              Class and Subclass are:
24
                 a) Whether Plaintiff and the Class and Subclass had their private and
25
                    confidential information accessed due to Defendant’s misconfiguration
26
                    in its web application’s firewall;
27

28
     Case #                                    8 of 20                      Perdew v. Capital One
                                        CLASS ACTION COMPLAINT
 Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.9 Page 9 of 20




 1               b) Whether Defendant failed to implement and maintain reasonable
 2                  security procedures and practices appropriate to the nature of the
 3                  information, to protect the personal information from unauthorized
 4                  access, destruction, use, modification, or disclosure as required by Cal.
 5                  Civ. Code § 1798.81.5(b);
 6               c) Whether Plaintiff and the Class and Subclass are entitled to damages
 7                  under Cal. Civ. Code § 1798.84(b); and
 8               d) Whether Defendant’s claims and representations, as alleged herein, are
 9                  untrue, misleading, and/or reasonably likely to deceive the average
10                  consumer;
11               e) Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act or
12                  practice within the meaning of California Business & Professions Code
13                  §§ 17200, et seq.;
14               f) Whether Defendant acted negligently in creating its firewall;
15               g) Whether Defendant, through its conduct, received money that, in equity
16                  and good conscience, belongs to Plaintiff and members of the Class;
17               h) Whether Plaintiff and the putative Class and Subclass members are
18                  entitled to equitable relief, including but not limited to restitution and/or
19                  disgorgement of ill-gotten gains; and
20               i) Whether Plaintiff and the putative Class and Subclass members are
21                  entitled to injunctive relief as sought herein.
22 52.        Plaintiff’s claims are typical of those of the other Class and Subclass members
23            because Plaintiff, like every other Class and Subclass member, provided PII for
24            similar purposes and had their PII exposed through malware installed on
25            Defendant’s POS systems.
26 53.        Plaintiff will fairly and adequately protect the interests of the Class and
27            Subclass. Moreover, Plaintiff has no interest that is contrary to or in conflict
28
     Case #                                     9 of 20                       Perdew v. Capital One
                                         CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.10 Page 10 of 20




 1            with those of the Class and Subclass he seeks to represent during the Class and
 2            Subclass Period.
 3 54.        Plaintiff has retained competent counsel experienced in Class and Subclass
 4            action litigation to further ensure such protection and intend to prosecute this
 5            action vigorously.
 6 55.        The prosecution of separate actions by individual members of the Class and
 7            Subclass would create a risk of inconsistent or varying adjudications with
 8            respect to individual members of the Class, which would establish
 9            incompatible standards of conduct for the Defendant in the State of California
10            and would lead to repetitious trials of the numerous common questions of fact
11            and law in the State of California. Plaintiff knows of no difficulty that will be
12            encountered in the management of this litigation that would preclude its
13            maintenance as a Class and Subclass action. As a result, a Class and Subclass
14            action is superior to other available methods for the fair and efficient
15            adjudication of this controversy.
16 56.        Proper and sufficient notice of this action may be provided to the Class and
17            Subclass members through direct mail and email.
18 57.        The Class and Subclass members’ individual damages are insufficient to justify
19            the cost of litigation, so that in the absence of Class and Subclass treatment,
20            Defendant’s violations of law inflicting substantial damages in the aggregate
21            would not be remedied without certification of the Class.
22 58.        Absent certification of this action as a Class and Subclass action, Plaintiff and
23            the members of the Class and Subclass will continue to be damaged by the
24            unauthorized release of their PII.
25 ///

26 ///
27 ///

28 ///
     Case #                                   10 of 20                        Perdew v. Capital One
                                       CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.11 Page 11 of 20




 1                                         CAUSES OF ACTION
 2                                                Count I
 3                     Violations of California Civil Code §§ 1798.80, et seq.
 4 59.        Plaintiff incorporates by reference all of the above paragraphs of this complaint
 5            as if fully stated herein.
 6 60.        Defendant is a “business” within the meaning of Cal. Civil Code § 1798.80(a).
 7 61.        The credit card application information that Defendant made available through
 8            the internet was personal information relating to Defendant’s internal customer
 9            account or for the purpose of using that information in transactions relating to
10            Plaintiff’s and the Class’ accounts, specifically for the loaning of credit.
11            Therefore, Defendant “owned” or “licensed” the information as defined by Cal.
12            Civil Code § 1798.81.5(a)(2).
13 62.        All of this information that Defendant owns, licenses, or maintains constitutes
14            “personal information” as defined by 1798.80(e) and 1798.81.5(d), as it
15            contained each Plaintiff’s and Class and Subclass members’ name, social
16            security number, address, telephone number and income.
17 63.        Plaintiff and Class and Subclass members are natural persons that provided
18            personal information to Defendant for its credit services, and are therefore
19            “Customers” as defined by Cal. Civil Code § 1798.80(c).
20 64.        The exposure of the personal information of millions of Defendant’s current
21            and former customers through a misconfiguration in its firewall to an
22            unauthorized third party was a “breach of the security system” of Defendant as
23            defined by Civil Code section 1798.82(g).
24 65.        By failing to implement reasonable security measures appropriate to the nature
25            of the personal information of its current and former customers as described
26            above, Defendant violated Civil Code section 1798.81.5.
27 66.        In addition, by failing to immediately notify all affected current and former
28            customers that their personal information had been acquired (or was reasonably
     Case #                                       11 of 20                    Perdew v. Capital One
                                           CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.12 Page 12 of 20




 1            believed to have been acquired) by unauthorized persons in the Data Breach,
 2            Defendant violated Civil Code section 1798.82 of the same title.
 3 67.        Defendant’s failure to immediately notify its customers of the breach caused
 4            Plaintiff and Class and Subclass members to suffer damages because they have
 5            lost the opportunity to immediately: (i) buy identity protection, monitoring, and
 6            recovery services; (ii) flag asset, credit, and tax accounts for fraud, including
 7            reporting the theft of their Social Security numbers to financial institutions,
 8            credit agencies, and the Internal Revenue Service; (iii) purchase or otherwise
 9            obtain credit reports; (iv) monitor credit, financial, utility, explanation of
10            benefits, and other account statements on a monthly basis for unrecognized
11            credit inquiries, Social Security numbers, home addresses, charges, and/or
12            medical services; (v) place and renew credit fraud alerts on a quarterly basis;
13            (vi) routinely monitor public records, loan data, or criminal records; (vii)
14            contest fraudulent charges and other forms of criminal, financial and medical
15            identity theft, and repair damage to credit and other financial accounts; and
16            (viii) take other steps to protect themselves and recover from identity theft and
17            fraud, such as buying identity theft insurance, which is an out-of-pocket cost.
18 68.        As Defendant violated Civil Code sections 1798.81.5 and 1798.82, Defendant
19            “may be enjoined” under Civil Code section 1798.84(e).
20 69.        Plaintiff requests that the Court enter an injunction requiring Defendant to
21            implement and maintain reasonable security procedures to protect its
22            customers’ personal information, including, but not limited to, ordering that
23            Defendant: (1) engage third-party security auditors/penetration testers as well
24            as internal security personnel to conduct testing consistent with prudent
25            industry practices, including simulated attacks, penetration tests, and audits on
26            Defendant’s systems on a periodic basis; (2) engage third-party security
27            auditors and internal personnel to run automated security monitoring consistent
28            with prudent industry practices; (3) audit, test, and train its security personnel
     Case #                                  12 of 20                         Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.13 Page 13 of 20




 1            regarding any new or modified procedures; (4) purge, delete and destroy, in a
 2            secure manner, customer data not necessary for its business operations; (5)
 3            conduct regular database scanning and securing checks consistent with prudent
 4            industry practices; (6) periodically conduct internal training and education to
 5            inform internal security personnel how to identify and contain a breach when it
 6            occurs and what to do in response to a breach consistent with prudent industry
 7            practices; (7) receive periodic compliance audits by a third party regarding the
 8            security of the computer systems Defendant used to store the personal
 9            information of its current and former employees; (8) meaningfully educate its
10            current and former employees about the threats they face as a result of the loss
11            of their PII to third parties, as well as the steps they must take to protect
12            themselves; and (9) provide ongoing identity theft protection, monitoring, and
13            recovery services to Plaintiff and Class and Subclass members.
14 70.        Plaintiff further requests that the Court order Defendant to (1) identify and
15            notify all members of the Class and Subclass who have not yet been informed
16            of the data breach; and (2) notify affected current and former customers of any
17            future data breaches by email within 24 hours of Defendant’s discovery of a
18            breach or possible breach and by mail within 72 hours.
19 71.        As a result of Defendant’s violations of Civil Code §§ 1798.81.5 and 1798.82,
20            Plaintiff and members of the Class and Subclass have incurred and will incur
21            damages, including but not necessarily limited to: (1) the loss of the
22            opportunity to control how their PII is used; (2) the compromise, publication,
23            and/or theft of their PII and the PII of their family members; (3) out-of-pocket
24            costs associated with the prevention, detection, insurance, and recovery from
25            identity theft and/or unauthorized use of financial and medical accounts; (4)
26            lost opportunity costs associated with effort expended and the loss of
27            productivity from addressing and attempting to mitigate the actual and future
28            consequences of the breach, including but not limited to efforts spent
     Case #                                  13 of 20                        Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.14 Page 14 of 20




 1            researching how to prevent, detect, contest and recover from identity and
 2            health care/medical data misuse; (5) costs associated with the ability to use
 3            credit and assets frozen or flagged due to credit misuse, including complete
 4            credit denial and/or increased costs to use credit, credit scores, credit reports
 5            and assets; (6) unauthorized use of compromised PII to open new financial
 6            and/or health care or medical accounts; (7) tax fraud and/or other unauthorized
 7            charges to financial, health care or medical accounts and associated lack of
 8            access to funds while proper information is confirmed and corrected; (8) the
 9            continued risk to their PII, which remain in Defendant’s possession and are
10            subject to further breaches so long as Defendant fails to undertake appropriate
11            and adequate measures to protect the PII in its possession; and (9) future costs
12            in terms of time, effort and money that will be expended, to prevent, detect,
13            contest, and repair the impact of the PII compromised as a result of the Data
14            Breach for the remainder of the lives of the Class and Subclass members.
15 72.        Plaintiff seeks all remedies available under Civil Code section 1798.84,
16            including actual and statutory damages, equitable relief, and reasonable
17            attorneys’ fees. Plaintiff also seeks reasonable attorneys’ fees and costs under
18            applicable law including Federal Rule of Civil Procedure 23; California Code
19            of Civil Procedure § 1021.5; and the Catalyst Theory.
20                                            Count II
21                Violations of California’s Unfair Competition Law (“UCL”),
22                              Bus. & Prof. Code §§ 17200, et seq.
23 73.        Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
24            this Complaint as though fully stated herein.
25 74.        Plaintiff and Defendant are each a “person” as defined by California Business
26            & Professions Code § 17201. California Business & Professions Code § 17204
27            authorizes a private right of action on both an individual and representative
28            basis.
     Case #                                  14 of 20                         Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.15 Page 15 of 20




 1 75.        “Unfair competition” is defined by Business and Professions Code § 17200 as
 2            encompassing several types of business “wrongs,” including: (1) an “unlawful”
 3            business act or practice, (2) an “unfair” business act or practice, (3) a
 4            “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
 5            misleading advertising.” The definitions in § 17200 are drafted in the
 6            disjunctive, meaning that each of these “wrongs” operates independently from
 7            the others.
 8 76.        Plaintiff and the Classes have suffered economic injury in that, had they known
 9            Capital One held the consumers’ PII protected only by a misconfigured
10            firewall, Plaintiff and members of the Classes would have utilized a bank with
11            a more secure system.
12 77.        By and through Defendant’s conduct alleged in further detail above and herein,
13            Defendant engaged in conduct which constitutes unlawful, unfair, and/or
14            fraudulent business practices, and unfair, deceptive, untrue or misleading
15            advertising, as prohibited by California’s UCL.
16                                    A. “UNLAWFUL” P RONG
17 78.        Defendant has committed acts of unfair competition, including those described
18            above, by engaging in a pattern of “unlawful” business practices, within the
19            meaning of Bus. & Prof. Code §§ 17200 et seq., by not implement and
20            maintain reasonable security procedures or providing notice after a security
21            breach as required by Cal. Civ. Code § 1798.80, et seq.
22 79.        By holding consumer data in violation of those California laws, Defendant
23            engaged in a pattern of “unlawful” business practices within the meaning of
24            California’s UCL.
25                                     B. “UNFAIR” P RONG
26 80.        Beginning as of approximately early as 2016, Defendant committed acts of
27            unfair competition as prohibited by Bus. & Prof. Code §§ 17200, et seq.
28
     Case #                                  15 of 20                       Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.16 Page 16 of 20




 1 81.        Had Plaintiff and the putative Class and Subclass members been informed that
 2            Defendant’s services actually would place Plaintiff’s and the putative Class and
 3            Subclass members’ personal information in jeopardy, they would not have
 4            purchased the service, would have paid less for it, or would have purchased a
 5            different product.
 6 82.        In other words, Defendant earned the business of Plaintiff and the putative
 7            Class and Subclass members by using deceptive representations as the its
 8            security, which placed competitors that had spent money on cyber security at a
 9            disadvantage.
10                                   C. “FRAUDULENT” P RONG
11 83.        Defendant engaged in acts of unfair competition, including those described
12            above and herein, in violation of Bus. & Prof. Code §§ 17200, et seq., by
13            engaging in a pattern of “fraudulent” business practices within the meaning of
14            Bus. & Prof. Code §§ 17200, et seq., by falsely representing its services as
15            secure, when, in fact, the services were not secure as explained above.
16 84.        Plaintiff reserves the right to allege further conduct that constitutes other
17            fraudulent business acts or practices.
18 85.        In prosecuting this action for the enforcement of important rights affecting the
19            public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
20            available to a prevailing Plaintiff in a Class and Subclass action such as this.
21                                             Count V
22                                            Negligence
23 86.        Plaintiff realleges and incorporates by reference the allegations contained in
24            each of the preceding paragraphs as if fully set forth herein.
25 87.        In collecting the financial and other personal information of its customers and
26            potential consumers, Defendant undertook and owed Plaintiff and Class and
27            Subclass members a duty to exercise reasonable care in safeguarding and
28            protecting that information. This duty included, maintaining and testing
     Case #                                   16 of 20                          Perdew v. Capital One
                                       CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.17 Page 17 of 20




 1            Defendant’s security systems and taking other reasonable security measures to
 2            protect and adequately secure the PII of Plaintiff and Class and Subclass
 3            members from unauthorized access. Moreover, Defendant was under the duty
 4            to timely notify its former and current consumers that their information may
 5            have been accessed.
 6 88.        Defendant owed a duty of care to Plaintiff and Class and Subclass members
 7            because they were foreseeable and probable victims of any inadequate security
 8            practices. It was foreseeable that if Defendant did not take reasonable security
 9            measures, the PII of Plaintiff and members of the Class and Subclass would be
10            stolen.
11 89.        Major corporations like Defendant face a higher threat of security breaches
12            than smaller companies due in part to the large amounts of data they possess
13            and Defendant knew or should have known its security systems, particularly
14            the firewall on its web application, were inadequate. Yet Defendant failed to
15            take reasonable precautions to safeguard the Plaintiff’s and the Class and
16            Subclass members’ PII. Even worse, up to the filing of this complaint Plaintiff
17            has not been provided actual notice that their information may have been
18            accessed by third parties. Therefore, Defendant breached the duties it owed to
19            its current and former customers.
20 90.        Under Cal. Civ. Code §§ 1798.80, et seq, Defendant was under a statutory duty
21            to protect its customer’s information and to notify their customers if this
22            information was compromised. Despite this, Defendant had below average
23            cyber security and it still has not provided any customers with notice of the
24            data compromise. Therefore, Defendant is negligent per se.
25 91.        There is a very close connection between Defendant’s failure to employ
26            reasonable security protections of its current and former customers’ PII and the
27            injuries suffered by Plaintiff and Class and Subclass members. When
28
     Case #                                  17 of 20                        Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.18 Page 18 of 20




 1            individuals’ PII is exposed as occurred here, they are at risk for identity theft
 2            and need to preventative measures.
 3 92.        But for Defendant’s failure to implement and maintain adequate security
 4            measures to protect its customers’ PII and failure to monitor its systems to
 5            identify suspicious activity, the PII of Plaintiff and Class and Subclass
 6            members would not have been at risk of theft or stolen, Plaintiff and Class and
 7            Subclass members would not have been injured, and Plaintiff and Class and
 8            Subclass members would not be at a heightened risk of identity theft in the
 9            future.
10 93.        Defendant has acknowledged that 100 million consumers’ PII was exposed as a
11            result of its misconfigured firewall. As a result of Defendant’s negligence,
12            Plaintiff and members of the Class and Subclass have suffered and will suffer
13            injury, including but not necessarily limited to those listed above.
14 94.        Plaintiff and the Class and Subclass are also entitled to damages and reasonable
15            attorneys’ fees and costs. Plaintiff also seeks reasonable attorneys’ fees and
16            costs under applicable law including Federal Rule of Civil Procedure 23;
17            California Code of Civil Procedure § 1021.5; and Catalyst Theory.
18                                    PRAYER FOR RELIEF
19            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the
20 Class and Subclass the following relief against Defendant:

21            x   That the Court determine that this action may be maintained as a Class and
22                Subclass Action by certifying this case as a Class and Subclass Action as to
23                the Class;
24            x   That the Court appoint Plaintiff to serve as the Class and Subclass
25                Representative in this matter and appoint Plaintiff’s Counsel as Class and
26                Subclass Counsel;
27            x That Plaintiff and the Class and Subclass be awarded prejudgment interest,
28                reasonable attorneys’ fees, and costs of suit pursuant to Code of Civil
     Case #                                   18 of 20                         Perdew v. Capital One
                                       CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.19 Page 19 of 20




 1              Procedure § 1021.5 and California Civil Code § 1780, and/or any other
 2              applicable law;
 3            x That Defendant’s wrongful conduct alleged herein be adjudged and decreed
 4              to violate the statutes and laws asserted herein;
 5            x That Plaintiff and the Class and Subclass be awarded injunctive relief
 6              prohibiting such conduct in the future;
 7                                          For Count I
 8                     Violations of California Civil Code §§ 1798.80, et seq.
 9            x Costs of Suit;
10            x An award of actual damages according to proof per violation to each of the
11               named Plaintiff individually and to each member of the Class and Subclass
12               pursuant to Cal. Civ. Code § 1798.84(b); and
13            x Any and all further relief that this Court deems just and proper.
14                                          For Count II
15                     Violations of Cal. Bus. & Prof. Code §§ 17200, et seq.
16            x Costs of Suit;
17            x Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
18               and
19            x Recovery of reasonable attorneys’ fees pursuant to, inter alia, California
20               Code of Civil Procedure § 1021.5; and
21            x Any and all further relief that this Court deems just and proper.
22                                         For Count III
23                                           Negligence
24            x Costs of Suit;
25            x Actual damages;
26            x Punitive damages;
27            x Recovery of reasonable attorneys’ fees pursuant to, inter alia, California
28               Code of Civil Procedure § 1021.5; and
     Case #                                  19 of 20                        Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01421-BEN-BLM Document 1 Filed 07/30/19 PageID.20 Page 20 of 20




 1            x Any and all further relief that this Court deems just and proper.
 2                                       TRIAL BY JURY
 3 95.        Pursuant to the Seventh Amendment to the Constitution of the United States of
 4            America, Plaintiff is entitled to, and hereby demands, a trial by jury on all
 5            causes of action and claims with respect to which they have a right to a jury
 6            trial.
 7

 8 Dated: July 29, 2019                       KAZEROUNI LAW GROUP, APC
 9
                                              By: _/s/ Abbas Kazerounian_____________
10                                                 Abbas Kazerounian, Esq.
11                                                 Attorneys for Plaintiff

12
     Additional Counsel for Plaintiff
13
     HYDE & SWIGART
14 Robert L. Hyde, Esq. (SBN 227183)

15 bob@westcoastlitigation.com
   2221 Camino Del Rio South, Suite 101
16
   San Diego, California 92101
17 Telephone: (619) 233-7770
   Facsimile: (619) 297-1022
18

19
     LEVIN, PAPANTONIO, THOMAS, MITCHELL, RAFFERTY
     & PROCTOR, P.A.
20   Matt Schultz, Esq. (FL. SBN 640328)
21   mschultz@levinlaw.com
     Pro Hac Vice to be filed
22   Bill Cash, Esq. (FL. SBN 68443)
23   bcash@levinlaw.com
     Pro Hac Vice to be filed
24   Brenton Goodman (FL. SBN 126153)
25   bvigodsky@levinlaw.com
     Pro Hac Vice to be filed
26   316 S Baylen St Ste 600
27   Pensacola, FL 32502-5996
     Telephone: (850) 435-7140
28   Facsimile: (850) 436-6140
     Case #                                  20 of 20                        Perdew v. Capital One
                                      CLASS ACTION COMPLAINT
